MEMORANDUM OPINION
                                        No. 04-11-00480-CV

                                        Adibeh J. ALBERT,
                                             Appellant

                                                  v.

       KAL-DEAN INDUSTRIES, INC., A. Dean Ismail, and Pal-Tex Investments, Inc.,
                                  Appellees

                     From the 341st Judicial District Court, Webb County, Texas
                                 Trial Court No. 2006CVF1673D3
                         Honorable Elma T. Salinas Ender, Judge Presiding

PER CURIAM

Sitting:          Catherine M. Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 3, 2011

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d) (absent

agreement of the parties, costs are taxed against appellant).



                                                                PER CURIAM